 BIG EAST CONFERENCEThe BigEast ConferenceandCollegiate BasketballOfficials Association,Inc. Case4-CA-147541December 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 29 May 1986 Administrative Law JudgeRobert A. Giannasi issued the ' -attached decision.The General Counsel and the Charging Party filedexceptions and 'supporting briefs, and the Respond-ent filed a cross-exception and a brief in support ofits exception and in response to, the exceptions ofthe General Counsel and the Charging Party.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of 'the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended' Order.ORDERThe recommended Order of theadministrativelaw judge is adopted and the complaint is dis-missed.I In agreeing with the judge that the officials under contract with theECBA are independent contractors,we find it unnecessary to rely on hisfinding that the officials'capacity to alTect their working conditions bynegotiating through an agent,the CBOA,supports the inference thatthey are independent contractors.William Slack; Esq.,for the General Counsel.AlvinM. Glazerman, Esq. (Edwards and Angell),for theRespondent.Alan D. Berkowitz, Esq. (Dechert, Price & Rhoads),for theCharging Party.DECISIONSTATEMENT OF THE CASEROBERTA.GIANNASI,AdministrativeLaw Judge.This case was tried on 21, 22, and 23, October 1985 inPhiladelphia,Pennsylvania.The complaint alleges thatthe Respondent violated Section 8(a)(5) and (1) of theAct by refusingto bargainwith the Charging Party, Col-legiateBasketballOfficialsAssociation, Inc. (CBOA),which represents the Respondent'smen'sbasketball offi-cials by virtue of successorshipbargainingrights.TheRespondent allegedly succeededto a bargaining obliga-tion between the CBOAand the EasternCollegeBasketball Association (ECBA),an organizationthat supervisesbasketball officials represented by CBOA. The Respond-ent deniesthe allegations. It contends that the Boardlacks jurisdiction over its operations because two of itsnine-member schools are publicuniversitiesand not sub-ject to the Act, that the basketball officials are independ-335ent contractors and not employees, subject to the Act,and that it did not, by establishing its own basketball offi-ciating program in the summer of 1984, succeed to thebargainingobligations of ECBA, the organization thatdealt with CBOA. I have received briefs and reply briefsfrom the General Counsel and the Respondent and areply brief from the Charging Party that I have read andconsidered.'Based oil the entire record,including my assessment ofthe credibility of the witnesses, based in part on their de-meanor,Imake the following2FINDINGS OF FACTI.BACKGROUNDA. The ECBA and the CBOAThe ECBA is an affiliate of the Eastern College Ath-leticConference (ECAC), an unincorporated associationheadquartered in Centerville,Massachusetts.Over 200colleges and universities are membersof the ECAC towhich they pay an annual- fee. ECBA, through an associ-ate commissioner and five regional basketball supervisorsand other staff, provides and supervises a basketball offi-ciating serviceforECAC members. ECAC membershave the option of deciding on a yearly basis whether topurchase the officiating services provided by ECBA andmust'pay an additional annual fee ifthey elect to do so.Nonmembers of the ECAC may also elect to use the of-ficiating services by paying this additional fee. For exam-ple, the University of Pittsburgh,a nonmember,did paysuch a fee during the 1983-1984 basketball season" andutilized the ECBA officiating service.Member schoolshave the option of renewing or withdrawing their mem-bership annually.The CBOA isan organizationof college basketball of-ficials who reside in the ,northeastern United States. TheCBOA constitution describes as one of its objectives "Tocooperate with the [ECBA] in making available for inter-collegiate basketball games a roster of capable and com-petent officials." The CBOA accepts as members onlythose officials who are members of the International As-sociation of Approved Basketball Officials '(IAABO) andwho have passed the IAABO written examination andfloor test.Referees who become members pay a $5 initiation feeand $25 annual dues to CBOA, They progress from asso-ciate to varsity membership status. The CBOA has some500 active members, 350 of whom are classified as varsi-ty officials.Associate members work subvarsity games.Varsity officials,who pay dues of $35, progress fromworking Division 3 to Division 1 games depending ontheir experience and competency. Division 1 games in-ICertain errors in the transcript have been noted and corrected as setforth in App. A of this decision[omitted from publication].2 I am unaware of any significant conflicts in testimony,However, Ibelieve that all the witnesses shaded their testimony to some extent inorder to support their own interests. I have taken this into account inmaking my findings and I have also relied considerably on the documen-tary evidence that is of course much less subjective than the testimony.8The basketball season runs generally from mid-November to mid- orlateMarch of the following year.282 NLRB No. 50 336DECISIONSOF NATIONALLABOR RELATIONS BOARDvolve the larger colleges or universities whose basketballprogramsare of the highest caliber.4 The constitutionmakes it-clear that membership makes officials eligible towork only ECBAassignments.The CBOA constitution also describes a rating or eval-uation procedure that is conducted each year jointly bythe CBOA and the ECBA whereby all officials are ratedon their previous year's performance. The rating affectsan official's CBOA membership as well as the qualityand quantity of his assignments from ECBA. An officialmay be promoted from associate to varsity status, demot-ed from varsity toassociatestatus,or dropped frommembership altogether. The constitution provides that upto 15 percent of the lowest ratedassociatemembers ineach of several geographicalareasmay be dropped fromvarsity to associate membership or from complete mem-bership each year. In addition, the constitution states thatany member who does not become a varsity officialwithin 6 years shall be dropped from membership.CBOA admits some 45 to 50 new members each year.Typically, an applicant has officiated high school gamesand makes written application for, membership. He paysa nominal processing fee and is rated by the CBOA. Ifhe is selected at the ECBA annual rating meeting, hethen is offered membership in the CBOA and becomeseligible to work ECBAgames.5The rating procedure described in the CBOA's consti-tution is also part of a CBOA-ECBA agreement. Thetwo parties have had a contractual relationship for manyyears.The 1983-1984 agreement does not in specificterms provide for the recognition of the CBOA as thebargainingrepresentative of the ECBA officials. It statessimply that the parties "are desirous of. entering into anagreement whereby the CBOA will supply basketball of-ficials to be assigned by the ECBA to basketball contestsof member institutions ...." The agreement providesthat the CBOA "in cooperation with the ECBA willtrainand maintaina staff of capable officials ...." Theagreementalso provides that ECBA will use only mem-bers of CBOA except that ECBA may makeassignmentsif qualified and competent officials are "not otherwiseavailable among the CBOA membership."The 1983-1984agreementprovides that CBOA andECBA agree to compile officials'ratings inaccordancewith the CBOA constitution and the agreement. The rat-ings of officials are based on the following factors: 40percent from recommendations and ratings by the ECBAcollege coaches; 40 percent from the ratings of fellow of-ficials;10 percent from the ratings and views of theECBA, based on part from reports of supervisors 'andpaid ' observers who attend every game for the specificpurpose of evaluating the officials and giving opinions onthe "consistency and interpretation of the NCAA rulesand the mechanics associated with it," as well as othermatters "pertinent to the game conduct"; and 5 percenteach for attending the annual clinic sponsored by theECBA and forpassing awritten examination. A list is1About 30 percent of the ECBA member schoolsare m'Division 1, 20percent in Division 2, and 50 percent in Division 3.SCBOA rules permit officials to work professionalgames,but statethat "no member maywork college games and professional games in thesame season."then 'prepared ranking each official in ,each geographicalarea of ECBA-CBOA activity. As a result of the rank-ings, the ECBA determines the number and quality ofgames each official' will receive for the following year.However, even apart from the rankings, the ECBAmakes game assignments based on its assessment of an of-ficial's "experience and expertise."The 1983-1984 CBOA-ECBA agreement also providesfor an assignment procedure for games to be worked byCBOA officials, for the payment of an assessment by theofficials to the ECBA by the officials based on thenumber of ECBA games they worked, and for a griev-ance procedure whereby the CBOA represents officialsin submitting complaints to ECBA with respect to ad-ministration of the officiating program.5 The agreementalso provides for a fee payment schedule for the CBOAreferees.The payment for refereeing Division 1 gameswas $150 plus per diem and travel allowance, with lesseramounts provided for Division 2 and Division 3 games.'The fees are paid for each game by the home team,based on a computation made by the ECBA. With oneexception, ECBA schools do not deduct social security,unemployment, or workman's compensation payments orwithhold income taxes from the total fee paid to the offi-cials.The parties also agreed to share the costs and expensesof the assignment procedure. Thus, each CBOA memberisresponsible for paying ECBA an annual assessmentbased on his membership status and the number of as-signments he receives each year. In 1983-1984, the as-sessment schedule was as follows:PAYMENT1.Varsity officials receiving 30 -$200assignments or more2.Varsity officials receiving 20-29125assignments3.,Varsity officials receiving 5-1960assignments4.Varsity officials receiving less than205 assignments5. Subvarsity officials15A subsequent agreement sets forth a greater number ofcategories and an assessment that ranges from $20 to$360 per year.B. The Relationship BetweenECBAand itsOfficialsThe ECBAutilizes about 350 to 400 officials eachyear. ECBAofficials work anywhere from 3 to 55 games6CBOA Executive Secretary Frederick Hess testified as follows aboutthe 10 to 15 complaints he processed each season.The officials would sometimes complain that they did not receivegames, the proper number of games in relationship to their positionon the rating list They would complain that they didn't receive theproper mileage allowance for travel expenses.Theywould complainthat the schools had not paid them promptly, and I would submitthese complaints to the ECBA Assistant Commissioner and ask himto have them rectified.rActually there are two Division 1 rates Thehome teamcan deter-minewhich rate will be paid. The higher rate is paid by schools with amore significant basketball program and attracts higher ranked officials.All officials are paid the same rate for Division 2 and 3 games. BIG EAST CONFERENCE337peryear;the average official may work 30 games peryear for the ECBA. The overwhelming majority of offi-cialshave full-time careers other than their work forECBA. Many, perhaps most, also officiate games forotherconferencesand schools not affiliatedwithECBA.8The ECBAundertakes to make game assignmentsbased on schedules submitted to it by the memberschools anditsassessmentof the officials based on theannualevaluation program set forth in the CBOA-ECBAagreement.A significant part of theevaluation programis the input of ECBA supervisors and observers as wellas the coaches of member schools. The ECBA supervi-sors actually give a rating to the officials that comprises10 percent of the total rating. Even apart from the rat-ings,ECBA supervisors may take into account an offi-cial's experience and expertise in assigning so-called qual-ity games. The more highly rated officials are assignedthe more difficult games.In the spring of each year, the ECBA sends officialsan availability card with a list of dates for the upcomingseason-November through March. The covering letterasks the officials to block out dates that they wish "toclose," that is, not to work. A typical letter, which sum-marizes theassignmentprovisions of the CBOA-ECBAagreement,reads as follows:1.CBOA members are permitted to close dates forpurposes other than accepting assignments fromnon-ECBA fouryear colleges,provided they do soinwriting when returning this card.2.All dates not closed as in paragraph 1 shall bekept open until October 1, 1983, with the followingexceptions:(a) If a CBOA member wishes to request an ac-commodation to accept assignments from non-ECBA four year colleges, he must submit a re-quest inwriting prior to June 30, 1983. This re-questmust indicate the specific dates on whichthe official is requesting accommodation.(b)All such requests shall be granted or deniedby ECBA during thelastweek inJuly, 1983 butno later than July 31, 1983. Any denial of suchrequests shall be reviewed by the ECBA Com-missioner before it is communicated to the re-questing official and can be appealed as set forthin the ECBA/CBOA Agreement.3.After October 1, 1983, CBOA officials shall havethe right to close additional dates without restric-tions.However, they will keep the ECBA notifiedof additional dates closed after October 1 of eachyear. It is expected that all CBOA officials willaccept any assignmentoffered after October 1 onwhich he has not closed the date. Failure on thepart of a member to accept such an assignment willbe fully evaluated in the ECBA rating as well as inconsideration for any additional games that season.9After the ECBA receives the completed availabilitycard from an official, the ECBA sends the officials an in-dividual contract form and assignment sheet that lists thedates for games the official was selected to work. The in-dividual contract is mailed about August or Septemberof each year. The contract, which must be signed by theofficial,provides that, as a condition precedent to theoffer and acceptance of the contract, the official agreesto "serve as an independent contractor and not as an em-ployee," to hold the ECBA harmless for any injury ordamages resulting from any of the assignments,10 that heis fully insured for medical expenses, and that any assign-ment is subject to cancellation by the Commissioner ofthe ECBA when "in his sole judgment, [he] deems suchcancellation to be in the best interest of the confer-ence.11The official returns a signed copy of the individualcontract indicating the assignments he accepts and thosethat "he could not accept." Those assignments that havenot been accepted are reassigned-usually after 1 Octo-ber-until all the assignments are completed.A third mailing, shortly before eachassigned game,notifies the official again of the date of the game and, forthe first time, informs him of the opposing teams and thelocation and time of the game. The final notice also in-cludes the amount of the fee, travel expenses, and perdiem rate to be paid to the official by the home team. Acopy of this game assignment sheet is also sent to thecolleges involved.If an official becomes unavailable for, or is unable toattend, a particular game because of illness or weather,the assistant commissioner is to be notified and theECBA chooses an alternate or substitute official. Offi-cialswere not permitted to choose substitutes on theirown. On rare occasions the ECBA might utilize non-CBOA members. However, the ECBA has never termi-nated an official who was on the eligibility list for a par-ticular season.The ECBA requires its officials to wear the traditionalbasketball officials' uniform: black pants, socks and shoes,a black and white striped shirt, and a navy blue jacketwith a Collegiate Commissioner's Association (CCA)patch on it. The official is responsible for providing hisown uniform as well as a whistle. The cost of these itemsis approximately $150.The officials are, of course, expected to be knowledge-able in the rules of basketball. They are expected to beaware of the responsibilities of an official as published inthe manual of officials of the CCA and the rules and in-terpretationsmanual published by the National Collegi-8Usually the ECBA provides two officials per game However, someschools-those with more competitive basketball programs-use three of-ficialsDuring the 1983-1984 season, the Respondent'snine-memberschools and one other conference within ECBA utilized three officialsper game In addition,five other ECBA schools utilized three officialswhen they played each other.Thus, a total of about 21 teams in theECBA-about 10 percent of the total-utilized 3 officials per game8The 1983-1984 CBOA-ECBAagreementprovides that CBOA mem-bers "shall givepriority to ECBAassignments as provided in Paragraph21 Cora United StatesDistrictCourt Consent Decree] ." The recordcontains no explanationof the consent decree10 Partof the officials'dues to theCBOAisused to purchase a groupliability insurance policy' IThis contractform has been utilizedfor at least 7 or 8 years 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDateAthletic Association (NCAA). The ECBA tests theofficials inwritten form each yearandthe results aretaken into account in the evaluation process. The test,which is prepared by the CCA, covers the rules of bas-ketball and "floor procedures" of the officials during agame.The ECBA also expects its officials to attend a 1-dayclinic that it conducts before the beginning of each bas-ketballseason.ECBA holds a clinic in each of its geo-graphical subdivisions. The ECBA supervisor and per-haps a guest speaker discuss, inter alia, any rule changesfrom the prior season, how the ECBA wishes certainplay situations to be handled, where,officials should posi-tion themselves on the court, and how to deal with themedia.Attendance at the clinics is taken into account inthe evaluation process. However, the officials are notcompensated for attending the clinic and they must paytheir own expenses in connection with their attendance.During a game, which lasts from 2 to 2-1/2 hours, theofficials are in full control. Their calls and interpretationsare not appealable.During the season, the ECBA supervisors attendgames, observe the officials, and critique the officials'performance. Before thegames, the supervisors may talkto officials to alert them about how to handle coaches,game situations, and possible criticism. At half-time inter-mission, the supervisor may come into the locker roomand speak to officials aboutmissed calls,officials beingout of position, or other situations that occurred duringthe first half. The ECBA also hires independent observ-ers to undertake this same critique function at games thatthe supervisors cannot attend.-The observers and supervisors report the results oftheir observations in writing to the ECBA. According toFormer Associate Commissioner Arthur Hyland:We had provided them with a form, which hadareas of officiating expertise, which were basicallyout of the manual and the rule book and we askedthe observers to signify in those blanks how the of-ficialwas-whether or not the official was in con,formance with the NCAA rules and mechanics.During the season, the ECBA also sends periodic bul-letins to the officials.The bulletins are addressed to"AthleticDirectors,Coaches and Officials." Bulletinsspecify such things as NCAA rule, changes from theprior season and points of emphasis in the rules. The bul-letins also include reminders that, in the event of anemergency necessitating a change in schedule, hometeams and officials are to notify the ECBA. Some bulle-tinsdescribe home team responsibilities. Bulletins alsoremind coaches and officials of such matters as bench de-corum, explanation of calls, and personal conduct of offi-cials on the floor before games. Other items deal with re-minders to officials of provisions in the general CBOA-ECBA agreement and different aspects of game situa-tions suchas callingout-of-bounds plays, informing thescorer's table of fouls, and positioning 'during particularplays.One bulletin' emphasizes that officials are not tomake collect calls to ECBA.The bulletins specify ways to resolvegame situationproblems. In this respect, bulletins include material simi-lar to that which appears in the NCAA rule book andthe CCAmanual.There is nothing in the bulletins that isinconsistentwith those documents but they do specifydifferent points of emphasis. Former Associate Commis-sioner Nyland testified that the subject matter of the bul-letinswas based, in part, on reports made to him by hissupervisors. He testified as follows:Iwould receive reports from our supervisors,which wouldindicate those areasof the basketballrules and the mechanics in which they felt that' theofficialswere not conforming, to the standards setforthby the, NCAA and the CCA,and I wouldcompile those in the bulletin and send them out tothe ' general membership and I will attempt-I amsorry-Iwould send them out to the membership ofthe ECAC tothe coaches and to the officials askingtheir cooperation in trying to conform to thoseNCAAstandards.-C. The 1984 CBOA-ECBA NegotiationsAt the conclusion of the 1983-1984 season the CBOAand ECBA participated in negotiations over a new con-tract.ECBA broke off negotiations in June 1984 and in-dicated that it no longer desired a relationship or con-tractwith CBOA.12 As a result, CBOA filed chargeswith the Labor Board and the General Counsel issued acomplaint alleging that the ECBA unlawfully refused tobargain with the CBOA. The parties did not have a con-tract during the 1984-1985 season and the ECBA unilat-erally set forth the working conditions and fees for its of-ficials for that season. Ninety percent of CBOA membersaccepted the ECBA terms, but about 10 percent did notand refused to work ECBA games under individual con-tracts.The Labor Board case was subsequently settledand the parties-resumed bargaining. They entered into anagreement covering the 1985-1986 season that extendsthrough the 1987-1988season.During its dispute with ECBA, CBOA sent a formletter to the athletic directors of ECBA member schoolsand offered to "service" individual schools by providing"a complete and total assigning service" for $180 perseason.The letter, which was dated 15 June 1984, con-tinued, "Besides assigningcompetent and honest men toyour games from our list of certified officials we willalso provide you with individual game notices and acomplete rating system that will assure your school thatthey have a voice in determining who will work yourgames.This can be done on a conference or individualschool basis."The CBOA does not have any agreements similar tothe ECBA agreement with any other colleges or univer-sities.But it does provide referees to six other schools inPennsylvania on an individual basis. Those schools pay12 One of thereasonsfor the ECBAactionwas its contentionthat theofficialswereindependent contractors and not employees. Earlier in thenegotiations,ECBA had apparentlyattempted to obtain some language inthe general agreement relating to independentcontractorstatus.TheCBOA rejectedthis proposal. BIG EAST CONFERENCE339the CBOA for providing this service and, in exchange,the CBOA assigns officials for about 10 games annuallyfor each school. The schools pay the officials directly.Apparently these schools utilized the CBOA servicebased on the form letter sent by CBOA offering its serv-ices to athletic directors during the 1984 dispute withECBA. In addition, for some 10 years, CBOA has pro-vided officials for the MJCAA, a junior college confer-ence made up of 16 members who pay a fee to CBOAfor this service. The CBOA selects the officials for thesegames andthe officials are paid directly by the schools.Each of the MJCAA schools utilizes CBOA referees foran average of 9 or 10 games per year. The CBOA alsoapparentlyprovidesofficialstoanothergroupofschools-the so-called Atlantic 10 Conference-but thedetails of this relationship is unclear on this record.A section of the 1985-1988 CBOA-ECBA agreementrecognizes that the CBOA may continue to perform offi-ciating services for certain named schools. But the sec-tion restricts future CBOA officiating services by statingthatCBOA will not undertake to perform "assignmentservices" for any other 4-year colleges and that CBOAagrees not to solicit any other school for the perform-ance of "suchassignmentservices even though suchservices were to be performed after the expiration of thisAgreement."D. The Respondent's Relationship with its OfficialsRespondent Big East Conference (also referred to asBig East) was formed in June 1979. It is composed ofnine-member schools. All the member schools, except forthe University of Pittsburgh, were and are members ofECAC. All, including Pittsburgh, utilized the basketballofficiating services of ECBA. The Respondent's basket-ball schedule provides that each member team plays theothers at least two times.The Respondent's members continued to use officialsprovided by the ECBA to referee the regular seasonmen's basketball games that they played against eachother through the 1983-1984 season. During the 1983-1984season-and in the several prior seasons duringwhich the Respondent was in existence-the ECBA at-tempted to assign particular referees to the Respondent'sgames.The selection of those officials was based in parton the desires of the coaches of the Respondent'smember schools. However, it is clear that these officialsalsoworked other ECBA games and perhaps other col-lege gamesin different basketball conferences or associa-tions.In May 1984, the Respondent decided that its memberswould stop using officials provided by the ECBA to ref-eree their games. It established a Bureau of Officiatingfor men's varsity basketball games between the Respond-ent'smembers. The Respondent's commissioner, DavidGavitt,' 3 hired Arthur Hyland, the ECBA's associatecommissioner in charge of basketball officiating, as su-pervisor of the men's basketball officials. The Respond-ent also provided for the hiring of paid observers toevaluate its officials.13Gavitt was acting commissioner and worked part time in that capac-In late May or early June 1984, each of the Respond-ent'smembersnotified the ECBA that it was withdraw-ing from membership and would not use the ECBA offi-ciating servicefor the 1984-1985 men's varsity basketballseason.After consulting coaches formember teams,Hyland selected a number of basketball officials whowould be utilized by theRespondentfor the upcomingseason.By July 1984, 36 officials had returned signed in-dividual contracts to the Respondent to officiate BigEast games.Of these officials 30 had previously beenECBA officials and were thus members of CBOA. Thevast majority of the officials offered contracts had refer-eed Big East games in theprior season.Even after the Respondent decided toadminister itsown officiating program, Big East officials continued towork ECBAas wellas other non-Big East college bas-ketball games.A survey ofBig East refereesreveals that,during the 1984-1985 season, they worked from a low of12 to a high of 59 non-Big East college games. Thatsame year,officialswere offered Big East game datesnumberingfrom a low of 3 to a high of 24. Thus, it isobvious thatsomeBig East officials probably officiatedmore non-BigEast gamesthan Big East games. EugeneMonje, who was one of the most utilized of the Big Eastreferees, actually worked 20 ECBA games in 1984-1985and was offered19 Big East gamesthat year. All the BigEast officialshad full-time jobs other than officiating bas-ketball games.The Respondent's officialssigned oneof three differ-ent kind of contracts with the Respondent for the 1984-1985 season.Category A officials are of the highest qual-ity.Their contracts require that the officials give the Re-spondent first priorityin assignmentsover assignmentsfrom any other source prior to 15 July 1984. Thereafterthey are free to accept other assignments. During themonths of January, February, and March, the CategoryA official agrees not to officiate more than four gamesper week "fron3 any source" without theexpress consentof the Respondent. There is nolimitationon the numberof assignments that could be accepted during the monthsofNovember and December. During the 1984-1985season,the Respondentengaged 15Category A officials,all but one of whom had been ECBA officials.CategoryB officialsare of the same quality as Catego-ry A officials but they work primarily for other confer-ences.A CategoryB officials'contract provides that heisto give Big East assignments"priority over assign-ments from any source other than the one conference towhom he has previously committed himself until 15 July1984 following which time he is free to accept other as-signments from other assigning agencies." During the1984-1985 season, the Respondent engaged five Catego-ry B officials, only one of whom was known to havebeen an ECBA official.The Respondent attempts to utilize as many CategoryA officials as possible for its games and also attempts tohave two out of three officials for each game be Catego-ry A or B officials. Indeed, in an important game, theRespondentmight utilize three Category A officialsity until 1 July 1982 when he was appointed as full-time commissionerrather than two. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDCategory C officials are not as high quality as Catego-ry A or B officials and they are given assignments asneeded. They may accept or reject assignments with noobligation.During the 1984-1985 season, the Respondentengaged 16 Category C officials, all of whom had beenECBA officials.14The Respondent's contracts with its officials includeprovisions concerning the officiating fee, per diem rates,and travel expenses.The fees are paid for each game bythe home teamwith no deductions for income tax with-holding,unemployment compensation, social securitytaxes, or workmen's compensation. The Respondent's of-ficials are expected to referee intraconference games, aswell as nonconference games where a Big East memberis the home team. The contracts also include provisionsstating that the official agrees that his, legal status is thatof an independent contractor, that the official is responsi-ble for obtaining disability and medical insurance, that hewill hold the Respondent harmless from any liability inconnection with his performance of services, and that theRespondent has the right to cancel the contract and anyassignments whenever the official fails to perform or forreasons beyond his control is unable to perform his obli-gations under the contract. The contracts also requirethe officials to attend an officiating clinic sponsored bythe Respondent and provide that unauthorized absencefrom the clinic may result in the loss of assignments.Unlike the ECBA officials, the Respondent's officialsdo not pay an annualassessmentfee based on the numberof assignmentsthey receive. Their 'contracts were notsubject to negotiation and were not altered as writtenand proposed by the Respondent, although some officialsasked questions about how the travel provisions applied.Hylandattends games to observe officials. Afterwardshe might discuss with officials whether a call was properor in conformity with appropriate NCAA rules orwhether an official was out of position. Observers whoperform the' same function make written reports toHyland on formssimilar tothose utilized by ECBA.Hyland also views videotapes of games-10 to 15 duringa season-to assess the performance of officials. Hylandalso sends the officials periodic bulletins similar to thosesent by ECBA.At the end' of the season, the Big East coaches submitwritten evaluations to the Respondent similar to thosesubmitted under the ECBA evaluation program. Hylandmeets with the member coaches at the end of the seasonto decide which officials will be offered contracts for thefollowing year. Hyland makes comments on his assess-ment of the officials. All but two or three of the officialswho worked the 1984-1985 season were given contractsfor the 1985-1986 season.1514 For the 1985-1986 season,the Respondent utilized 10 Category Aofficials, 7 CategoryB officials,and 26 Category C officials.Documenta-ry evidence reveals thatthe Aofficials were assigned between 19 and 28games that season;the B officials were assigned from a low of 4 to a highof 16 games; and the C officials from a low of 2 to a high of 11 games.15The Respondent selects the officials for its championship tourna-ment by virtue of ratings submitted by the coaches of the memberschools These selections are made with no input from the observers.E. The CBOA's Requestto Bargainwith theRespondentOn 5 July 1984, the CBOA, in a letter to the Respond-ent written by its 'executive secretary, Frederick Hess,stated that "[w]e are writing to you as the collective bar-gaining representative of our membership" and asked "tonegotiate a collective bargaining agreement, on behalf ofourmembership,"with the Respondent. On 23 July1984, the Respondent, through its attorney, respondedthat it was reviewing Hess' letter. Thereafter, on 22 Oc-tober 1984, Commissioner Gavitt responded more fullyby stating that, because the Respondent believed that itsofficialswere independent contractors and "for other'reasons," the Respondent declined Hess' offer to negoti-ate a collective-bargaining agreement. On 20 February1985, CBOA, through its attorney, requested recognitionfor "all of the officials employed by [Respondent]," stat-ing its belief that the Respondent was a "successor em-ployer." There was no response to this letter.II. JURISDICTIONAL BASIS OVER THE RESPONDENT'SOPERATION'The Respondent is a nonstock, tax exempt corporationthatwas formed in the District of Columbia in June1979.The original members were Syracuse University,SaintJohn'sUniversity,Georgetown University, TheUniversity of Connecticut, Seton Hall University,BostonCollege, and Providence College. Villanova Universityand the University of Pittsburgh became members in1980 and 1982, respectively. Pittsburgh and Connecticutare public universities and are not employers within themeaning of Section 2(2) of the National Labor RelationsAct. The Respondent's other sevenmembers areprivateuniversities and are employers within themeaning ofSection 2(2) of the-Act.Each of the member schoolsdesignatesan official-ac-tually the athletic director-to serve. as a member of theboard of directors. Each director has one vote and thevotes are equally weighted. The board has three regularmeetings each year. The Respondent acts through itsboard of directors and David Gavitt,itscommissionerand chief executive officer, in administering the sportsprogram between the member schools. Member schoolscompete against each other in 16 sports. The Respondentmaintainsa sports committee for each of these sports.Competition in 12 of thesports islimited to a champion-ship tournament that is held at the end of the season.These championshiptournamentsare arranged and paidfor by the Respondent. In four sports,including men'sbasketball, the Respondent's members competeagainsteach other during theseason aswell as duringa seasonending championship tournament.The Respondent has its own bank accounts, budgets,and financial statements. Its chief revenue sources are tel-evision rights, the net proceeds of its championship tour-naments,and shares of NCAA tournament revenues. Thelargest singlerevenue source is from television rights.These revenues are disbursed to the member schoolsunder various formulae adopted by the Respondent'sboard of directors. The Respondent negotiates its ownTV and radio contracts covering the games between its BIG EAST CONFERENCEmembers. The Respondent also compiles statistical infor-mation regarding the performance of its member teams.Effective in May 1985, the Respondent formed Big EastProductions, a subsidiary organization that is involved inthe production of games for television, as well as publicservice spots and halftime shows in coordination with itsmember schools and local television stations.The Respondent's offices are located in Providence,Rhode Island. The Respondent employs a staff that in-cludes a commissioner,an associate commissioner, an as-sistant commissioner, a director of championship, a com-munications assistant,five full-timemanagement staffpeople, two secretaries, and one intern. CommissionerGavitt described the duties of the four managers underhis supervision as follows:[The A]ssociatecommissioner is responsible undermy direction for the day to day management ofconference's television programs, both rights andproductions,monitoring and coordination [sic] thevarious broadcast plans that we have under con-tract.He is also the chief man responsible for thefinancial and staff day to day financial and staff [sic]reportingoftheconference.Theassistantcommissioner/public relations is primarily responsi-ble for the development in maintaining [sic] of thecorporate relationships that the conference has withvarious corporate entities relating to our athletic oracademic programs. He is also primarily involved inthe communication areas in terms of the print publi-cations that the conference puts out which are sub-stantial and he has an assistant, who is full time,whose title is communciation assistant,who worksin that area, also doing special projects; such as,internationalexchange programs we have from timeto time with the federations of foreign countries.The Director of Championships-her responsibilityisprimarily in the fifteen other sports other thanmen's basketball and she is the prime resourceperson and staff person, who coordinates with thevarious sports committees that are entrusted withthemanagement,of all fifteen of those champion-ships. She also serves as the primary liason personbetween the primary women's administrator at thenine various schools in the conference office.Each of the nine-member schools paid $25,000 into theRespondent's treasury at the time they became members.In May of each year, the Respondent's board of directorsestimates the amount that will be needed to operate theRespondent during the following year. It then subtractsthis amount from the Respondent's revenues for the pre-ceding year and distributes the remainder in equal sharesto the Respondent's nine members.The most important sport whose program is adminis-tered by the Respondentismen'sbasketball-its "show-case sport"-which provides about 90 to 95 percent ofits revenues. As set forth in part I of this decision, theRespondent has undertaken to operate and supervise its341own men's basketball officiating program.1°he Respond-ent selects, contracts with,assigns,and supervises the of-ficials.During the Respondent's season ending men's bas-ketball tournament and in some preseason games withtouring foreign teams, the Respondent pays its basketballofficialsdirectly.For all other games the home teampays the referees.The Respondent alleges that the Board lacks jurisdic-tion over it because two of its members are not employ-ers within the meaning of the Act. It cites and relies onAssn. of Hospitals of Santa Clara County,228 NLRB 1014(1977),where the Board, in considering a unit clarifica-tion petition, found inappropriate for bargaining a unitcomposed of four statutory employers and one exemptpublic employer and therefore declined to assert jurisdic-tion. (Id. at 1015.) The Respondent argues that it oper-atesmuch as a multiemployer association because its de-cisions are implemented by a board of directors com-posed of representatives from all nine schools, two ofwhich are exempt employers, and that the schools arejoint employers with the Respondent because they arethe ones that pay the referees. The General Counselcounters that the Respondent is a separate entity that ad-ministers its own budget and supervises the basketball of-ficialswhose representativestatus isthe subject of thisproceeding. The General Counsel argues that the Re-spondent's operations are more akin to those inSouthwestTexasPublicBroadcastingCouncil,227NLRB 1560(1977), andTrumanMedical Center,239 NLRB 1067(1978), inwhich the Board took jurisdiction over non-profit corporations even though constituent boards werecomposed in part of representatives of public exempt in-stitutions.Iagreewith the General Counsel. The Respondentwas not created directly by a State. Nor is it adminis-tered by individuals who are responsible to public offi-cials or to the general electorate. The Respondent wasestablished as a private corporation under a charter bear-ing its own name. Neither the purposes nor the businessaffairs of the Respondent are governmental in nature.The Respondent operatesas a separateentity and it con-trols its own operations, including its own employmentand labor relations policies, through its board of direc-tors, its commissioner, and a staff ofmanagers and em-ployees. Each member school may choose a member ofthe board of directors. But because only two of the nine-member schools are public institutions, their designatedrepresentatives on the board cannot control the oper-ations of the Respondent.Nor does the Respondent operate either as a joint em-ployer with its member schools or as a multiemployerbargaining association. The member schools do not selector contract with the officials whose representative statusisat issue here. The Respondent contracts with, selects,assigns,and supervises them. The schools simply paythem a fee that has been determined by the Respondent.The schools are thus not employers of the referees, jointor otherwise.Because the member schools do not1B Since the 1984-1985 season, the Respondent has also operated andsupervised a women's baskeball officiating program 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDemploy the referees, the Respondent does not act as amultiemployer association.The specific purpose of amultiemployer association is to permit member employ-ers to band together in order to deal with a union orunions that represent their employees on a single-em-ployer basis. This is obviously not the purpose behindthe formation of the Respondent. Indeed, in forming theRespondent, the member schools obviously intended tocreate an entity that would run their sports programs.They presumably wanted to avoid employment decisionssuch as those which have spawned the labor disputeherein. It would be anomalous and, indeed, unfair to rulethat the member schools could have the benefits ofhaving formed a corporation to handle their sports pro-gramsbut escape the potential liabilities of their action.In these circumstances, I find that the Respondent isan employer within the meaning of Section 2(2) of theAct and is not a joint employer with, or a multiemployerassociation of, the member schools.See in addition toSouthwest Texas Public BroadcastingandTruman MedicalCenter,supra,CapeGirardeauCare Center,278 NLRB1018 (1986).III.THE LEGAL STATUS OF THE ECBA OFFICIALSThe key issue in this case is whether the ECBA offi-cials areindependent contractors or employees. If theyare independent contractors then the relationship be-tween ECBA and CBOA is not a bargaining, relationshipwithin themeaning of theAct. Sections8(a)(5) and 9(a)refer tobargainingon behalf of "employees" whose defi-nition, in Section 2(3), of the Act, specifically excludes in-dependent contractors. Thus, if the officials are inde-pendent contractors, the Respondent cannot succeed to abargaining obligation protected by the Act. Indeed, if theofficials are independent contractors, CBOA does not acton behalf of employees and is thus not a labor organiza-tion within the meaning of Section 2(5) of the Act.17The applicable principles have been well 'and succinct-ly set forth inARA Leisure Services v. NLRB,782 F.2d456, 459-460 (4th Cir. 1986), in which the court stated asfollows:In excluding independent contractors from thecoverage of the Act, Congress intended thatcommon law agency principles would govern thedetermination of employee/independent contractorstatus.United Insurance,390U.S. at 256 ....Courts analyze this issue by applying the "right tocontrol" test: "When the person for whom servicesare performed retains the right to control themanner and means by which those services are tobe accomplished and particularly when that personprovides supervision as to the details of the work,the workers are considered employees."Air Transit,Inc. v.NLRB,679 F.2d 1095, 1098 (4th Cir. 1982).39 Sec. 2(5) of the Act reads as follows.(5)The term"`labor organization"means any organization of anykind,or any agency or employee representation committee or plan,inwhich employees participate and which exists for the purpose, inwhole or in part,of dealing with employers concerning grievances,labor disputes,wages, rates of pay,hours of employment,or condi-tions of work.See also,Yellow Taxi Co. v. NLRB,721 F.2d 366,374 (D.C. Cir. 1983);NLRB v. A.S. Abell Co., 327F.2d 1, 4 (4th Cir. 1964);Restatement(Second) ofAgency §220 (1958). It is the right to control, ratherthat the actualexerciseof control, that is significant.NLRB v. Associated Diamond Cabs, Inc.,702 F.2d912, 920 (11th Cir. 1983). The test, however, is notnarrowly focused on direct supervision, though ofcourse suchsupervisionis indicative' of control. In-stead, we must examine therelationshipin its entire-ty,considering all the circumstancesthat suggesteither employee or independent contractorstatus.SeeAssociated Diamond Cabs,702 F.2d at 919;Tri-State Transport,649 F.2d at 995;Associated GeneralContractors of California, Inc. v.NLRB,564 F.2d271, 279 (9th Cir. 1977).InStandard Oil Co.,230 NLRB 967, 968 (1977), theBoard described some of the important factors to be con-sidered asfollows:Among factors considered significant at commonlaw in connection with the "right to control" test indeterminingwhether an employment relationshipexists are (1) whether individuals perform functionsthat are an essential part of the Company's normaloperation or operate an independent business; (2)whether they have a permanent working arrange-ment with the Company which will ordinarily con-tinue as longas performance is satisfactory; (3)whether they do business in the Company's namewith assistance and guidance from the Company'spersonnel and ordinarily sell only the Company'sproducts; (4) whether the agreement which containsthe terms and conditions under which they operateispromulgatedand changed unilaterally by theCompany; (5) whether they account to the Compa-ny for the funds they collect under a regular report-ing procedure prescribed by the Company; (6)whether particular skills are required for the oper-ations subject to the contract; (7) whether theyhave a proprietary interest in the work in whichthey are engaged; and (8) whether they have theopportunity to make decisions which involve riskstaken by the independent businessman which mayresult in profit or loss. SeeN.L.R.B. v. United In-surance Co.,390 U.S. 254, 259 (1968);N.L.R.B. v.Pepsi Cola Bottling Co. of Mansfiel4 Ohio,455 F.2d1134, 1141 (C.A. 6, 1972); Restatement (Second)Agency §220(2) (1958).As in all litigated cases of this type, the various factorsdo not point "with unanimity in one direction or theother."ARA Leisure. Services,supra, quoting fromMer-chants Home Delivery Service v. NLRB,580 F.2d 966, 973(9th Cir. 1978). "[T]here is no short formula or magicphrase that can be applied to find the answer, but all ofthe incidents of the relationship must be assessed andweighed with no one factor being decisive."NLRB v.United Insurance Co.,390 U.S. 254, 258 (1968). BIG EAST CONFERENCE343Applying the above principles to the'facts of this case,I find that the ECBA officials were independent contrac-tors and not employees during the 1983-1984 season.The ECBA utilizes skilled and experienced officialswho are members of the CBOA. An applicant must passfloor, andwrittentestsand be certified by a separatequalifying organization before being accepted for mem-bership.Other CBOA members must pass on his qualifi-cations as well. The very first provisions of the ECBA-CBOA general agreementmake it clear that CBOA "willsupply' officials" to ECBA and will proceed under its(the CBOA's) constitution "and, in cooperation with theECBA, to trainand maintaina staff of capable officials.... In this context, the ECBA-CBOA rating andevaluation system is best understood as a cooperativeventure whose purpose is to continue and improve theskill levels of officials who must initially have basic skillsand expertise before they are utilized by ECBA. Like-wise, the ECBA's observer system, bulletins, and annualclinic and tests are part of this cooperative venture be-cause the results of these endeavors are taken into ac-count in the annual evaluation process.In these circum-stances, the ECBA, unlike the usual employer, does notemploy inexperienced individuals or unilaterally under-take atrainingprogram of its own. CompareUnited In-surance,supra,390 U.S. at 259. (Insurance debit agentsare employees, not independent contractors.)Also, unlike the insurance agents inUnited Insurance,supra, the officials seem to operate their own independ-ent businesses. Thus, most of the officials have other full-time jobs and many of them referee games for schoolsnot affiliatedwith the ECBA. They are paid, on a pergame basisand by the home team,a lumpsum for fees,travel, and per diem. There are no deductions for incometaxwithholding,workmen's compensation, unemploy-ment insurance, social security taxes, or fringe benefits.The officials pay for theirown uniformsand they paytheir own expenses in connection with attendance at theannualclinics.The officialsmust purchase, their ownmedical insurance and they assume responsibility forinjury of damages sustained in the course of their work.Actually, the officials pay for a liability insurance policypurchased through the CBOA. These are all indicia ofindependent contractor status. SeeAmericanGuild ofMusical Artists,157 NLRB 735, 736 fn. 1 (1966).Significantly, in addition to paying dues to the CBOA,the officialsmust pay annualassessmentfees to theECBA for the privilege of receiving assignments fromECBA. Thus, at present, officials pay ECBA from $20 to$360 annually depending on the number and types of as-signments they-receive. It would be unusual for an em-ployer to require its employees to pay it an assessmentbased, on the number of hours worked. Accordingly, thisfeature of the ' relationship between the officials andECBA highlightsindependentcontractorstatus.The assignment procedure itself demonstrates inde-pendent contractor status. First, there is much discretionin the process. The ECBA assigners may select not onlythe' quality but the number of games an official receivesconsistentWith that official's ranking. However, in thefirst instance, it' is the official who chooses which dateshe will make himself available to the ECBA. Thus, theofficial is free to"close"any date he wishes for anyreason other than to accept assignments from non-ECBA4-year colleges.He can at all times refuse to acceptECBA assignments for personal or business reasons or toofficiate junior college or high school games. And hecan even close dates to accept non=ECBA 4-year collegegames if he requests such accommodation before 30June.However, between 30 June and 1 October, theECBA has priority in making assignments on all datesthat have not previously been,closed.After 1Octoberthe officials are again free to take assignments from anysource.Indeed,when the official is sent his individualcontract and assignment sheet in September,he can crossout games he does not want to officiate and those gamesare reassigned.Such reassignments are usually made after1October.Another official is not required'to take thosereassignmentsif he has previously closed the applicabledates.The assignment procedure described above shows that,although there,are some restrictions on closing dates, theofficials have considerable freedom to close or opendates.The procedure results in officials working as fewas 3 but as many as 55 games during a season.Thus, theofficial-who is paid on a per game basis-may increasehis income by making himself available for as many datesas possible. His financial interest is also illustrated by theassessment he pays to ECBA which is based on thenumber of assignments he obtains.In these circum-stances, I find that the relationship is intermittent, andnot permanent,and that the official holds in his ownhands the ability to increase earnings. These features areindicativeof an independent contractor's relationshipwith a principal. SeeBostonAfter DarrInc.,210 NLRB38 (1974);WFMF,198 NLRB 923 (1972).The General Counsel contends that there is a perma-nent relationship-consistentwith employee status-be-,cause most ECBA officials are retained year after year.This may be so, but, both in the general agreement andin practice,the ECBA has the right to, and actuallydoes, drop a number of lower ranked officials each yearbased on the annual evaluations.And it may,of course,lighten the assignments of officials based on those evalua-tions.Both the evaluation process and the assignmentprocess have been negotiated into a general,agreementby the officials and, the ECBA.Contrary to the General Counsel's contention,the gen-eral agreement illustrates that the officials are able toaffect theirworking conditions much as independentcontractors.They do so through their agent, the CBOA,which negotiates on their behalf.The CBOA-ECBAagreement does not appear to be,a traditional collective-bargaining agreement between an employer and its 'em-ployees.There is, for example, no recognition clause orany other specific reference to'°,employee status. Theagreement contains many, provisions that demonstratethat'both parties have shared responsibilities and the offi-cials themselves must pay an annual assessment to theECBA for the right to receive assignments. When theparties failed to reach a new general"agreement in 1984,-the CBOA sent letters to ECBA members in an effort toprovide a complete officiating service to individual 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDschools and conferences for a fee. Indeed, CBOA pres-ently provides such a service for a number of schools.The currentagreementnot only recognizes CBOA'sright to continue its present officiating service but alsoplaces restrictions on future undertakings of this kind.This evidence supports the inference that the CBOA isan agent of independent, contractors not of employees.The General Counsel also contends that the ECBA su-pervises and disciplines the officials as would an employ-er. It is true that the ECBA critiques officials' perform-ances during a game and distributes bulletins to informofficials what rules are to be emphasized and how toreact, to certain situations.However, the bulletins them-selves are addressed not only to the referees, but also tothe coaches and athletic directors of member schools.The officials themselves are skilled and qualified. Theyare expected, to know NCAA rules and interpretationsand the CCA manual. The real test is what is done withthe critiques.Although observers may, talk to officialsabout missed calls or mistakes, there is no evidence thatthey back up these conversations with authoritativeaction. It appears that the critiques are taken into ac-count only in the end-of-the season evaluations. There is,for' example, no evidence that ECBA has actually firedor disciplined an official in midseason or in midcontractas a result of its critiques. Uncontradicted testimony sug-gests that it did not. In the absence of any such evidenceor at least the right to impose midseason or midcontractdiscipline, the alleged supervisory authority does notdemonstrate an employer-employee relationship.I have been cited no evidence that would support theECBA's right to discipline based on an official's per-formance. A provision in the individual contract formstates that any assignment is subject to cancellation "inthe sole judgment" of the commissioner of the ECBA.However, there is no record evidence explaining thisprovision and none relating it to job performance. To theextent that the provision permits unilateral changes in as-sigrunents,this provision seems to have been amelioratedby paragraph 12 of the general agreement that states thatwhen an official "does not work an ECBA-assignedgame due to a college postponement or changing theschedule date, the ECBA will make every effort to givethe officiala replacement game."The only example evenremotely relevant to this issue does not involve disciplinebased on job performance but rather enforcement of theECBA-CBOA agreement. Thus, there is testimony aboutthe suspensions of two officials who apparently violatedthe CBOA-ECBA general agreement by trying to cancelECBA games they had earlier agreed to officiate. ECBAdid not unilaterally terminate the officials but askedCBOA to investigate the matter. After the investiga-tion-in which ECBA did not participate-the officialswere apparently suspended from the CBOA. It is unclearon this record whether these were midseason suspen-sions.However, the point here is that the discipline-ifthiswas an example of discipline-came from CBOAand was not the result of unilateral action by an employ-er.The general agreement also seems to restrict the as-signment cancellation provision in the individual contractby, providing for terminations as a result of the annualrating and evaluation system. Terminations are accom-plished at the end of the season when annual evaluationscan result in clearing- the rolls of up to 15 percent of thelowest-rated officials. It is this process that takes into ac-count an official's job performance. Indeed, the failure toaccept assignments in accordance with the general agree-ment is also taken into account at this time. According tothe general agreement, termination can also occur if theofficial fails to pay his assessment to the ECBA, if he hasnot been certified medically fit to officiate by the CBOA,or if he is not in good standing in CBOA-presumablyby not paying his dues or failing to attain varsity mem-bership in 6 years. Only two midseason terminations arespecified in the general agreement: one, if the official hasfailed to obtain a medical certification, and two, if the of-ficial fails to pay ECBA his annual assessment. Both ofthese are compatible with independent contractor statusand do not in any way approximate the absolute right oftermination set forth inNLRB v. United Insurance Co.,supra, 3,90 U.S. at 258, 259-260.The General Counsel's contention that the critique ofofficials demonstrates ECBA's "right of control" is notpersuasive. In a number of cases, the Board has analyzedthe jobs of skilled personnel-like those herein-and re-jected the notion that their supervision amounted to acontrol over the manner and means of their performance.Here, as there, the principal issues instructions that relateto the ends to be achieved by the agent rather than howthe ends are to be achieved. SeeYoung & Rubicam Inter-nationalInc.,226 NLRB 1271, 1275-1277 (1976), andcases there cited. The ECBA desires a consistently calledgame in adherence to NCAA rules and interpretations aswell as its own interpretations. It seeks to critique andencourage officials to this end. This does not establishemployee status, however. As the Board stated inYoung& Rubicam,supra, 226 NLRB at 1275:Perhaps the point is best conveyed by the followinganalogy drawn by the Administrative Law Judge inAssociatedMusicians:"When one engages a contrac-tor to build a house, the contractor does notbecome any less independent because the purchaserdetermines the kind of house, where it is to beplaced, the kind of materials to be used, the times ofconstruction, or even the times of day when build-ing shall take place ...." 206 NLRB at 589.Thus, the supervisory aspect of the relationship here ismore like that of a principal dealing with an independentcontractor.A principal can certainly monitor the per-formance of its independent contractors and, based onsuch monitoring, decide to give the contractors less or,indeed, no work in the future. The officials bring ac-knowledged skills to their assignments. In the absence ofany evidence of midseason or on-the-spot discipline, itappears that the ECBA's supervision does not amount tothe type of control over the means and manner of the of-ficial'swork that an.employer would normally exercise.Rather such supervision appears to be addressed to theends to be achieved by the officials.Also significant in my analysis is the explicit provisionin the individual contracts that the officials are independ- BIG EAST CONFERENCE345ent contractors. Such a conclusory provision may not bedeterminative when it is written by the alleged principalwho has considerable economic resources and the al-leged agent has none, thus requiring the latter to acqui-esce in a proffered individual contract in order to obtain,work. However, the circumstances of this case are differ-ent.The officialswere represented by an entity, theCBOA, which actually negotiated a general agreementwith ECBA covering many details of the relationship be-tween ECBA and the officials. Yet nothing in that gener-al agreement refutes or conflicts with the independentcontractor language in the individual agreements. Thereis no evidence that either the CBOA or the officials ob-jected to or tried to alter the language in the individualagreements although, in 1984, the CBOA objected to theECBA's effort to include an independent contractor'sclause in the general agreement.In these circumstances,the individual agreements that state that the officials areindependent contractors must be given some weight." 8The General Counsel contends that her position is sup-ported by the Internal Revenue Service's RevenueRuling 57-119, which states that college athleticassocia-tion officials-whose duties are similar to those herein-are employees for the purpose of Federal tax withhold-ing.Although the revenue ruling is helpful to the Gener-alCounsel's position, I cannot agree that it compels thesame result here. It is unclear from the recitation of thefacts in the revenue ruling whether the relationship be-tween the officials and the association is sufficiently simi-lar to that herein to require the same result, in this case.There are several aspects of that relationship whichappear to be different. In Revenue Ruling 57-119, theservices of the officials could be terminated "at any timeduring the playing season," and the officials were re-quired to file reports after eachgame.Here there is nosuch evidence. Nor was there evidence in the revenueruling concerning the extent to which those officialswere required to make themselves available for assign-ments.Here, it is clear that officials have considerableauthority to make themselves available forassignmentsor to withhold their availability. Finally, here, unlike inthe revenue ruling, the officials must pay the ECBA anannual assessmentfor the privilege of receivingassign-ments.I have considered all the arguments of the GeneralCounsel and' the Charging Party in this case. I acknowl-edge that some of the factors in the relationship betweenthe officials and the ECBA, particularly the examples ofsupervision in the observer program and in the use ofperiodic bulletins, point to employee status. But I do notbelieve that those factors outweigh the factors that I19 There is a suggestion in the testimony of CBOA Executive Secre-tary Hess that neither he nor any other official was aware of the signifi-cance of the independent contractor language in the individual agree-ments. I cannot accept this testimony. The officials-including CBOA of-ficers-who signed the individual agreements must be presumed to knowwhat they are signing in the absence of fraud or misrepresentation, nei-theiof which ispresent in this case.havediscussed that point to independent contractorstatus.The very nature of the workmakes it obviousthat officials need not make a large capital investment,have little risk of loss, and are an essential part of theECBA's normal operation.But it is also true that the of-ficials invest time and money in advancing their careers,sell their skill and expertise, and have some control overtheir own earnings.Thiscase is not unlike most in thisarea that present very close mixed questions of law andfact.Different adjudicators can look at the same factsand come to different results.Although the decision is aclose one and not entirely free from doubt,I concludethat the ECBA officials are not employeeswithin themeaning ofthe Act.My ruling herein is not meant to affectthe CBOA-ECBA agreement and the relationship of the parties nowin effect. As I have indicated, independent contractorsmay choose to deal with their principals through anagent.This is whatthe ECBAofficials have done in thepast and this is what they may continue to do in thefuture.Contractual arrangements of this sort undoubted-ly benefitboth parties.They promotestability and goodmorale and they insure a ready supply of qualified per-sonnel.My ruling is simply that,despite its value,this re-lationship is not covered under the NationalLabor Rela-tions Act.Ialsowant to emphasize that I do not rule on thestatus of the Respondent's officials.The relationship be-tween the Respondent and its officials is different thanthat betweenECBA andits officials.Whether itis so dif-ferent as to make the Respondent's officials employeesrather than independent contractors depends on whethertheir relationship fits within the analytical framework Ihave articulated.In any event,this is a question I neednot answer.What my ruling means is this:The CBOA is not alabor organization because,in its dealingswith ECBA,and indeed with several non-ECBA schools,itdoes notrepresent employees within the meaningof the Act.And, becausetheECBAofficials are not employees,their relationship-through theCBOA-with ECBA isnot a bargaining relationship between an employer andits employees.There is thus no bargaining obligation onthe part of ECBA and, in turn,none to which the Re-spondent could have succeeded.I of course do not reachany of the 'other successorship issues that may have beenpresented in this case.CONCLUSIONS OF LAW1.The Respondent is an employer within themeaningof Section 2(2) of the Act.2.The ECBA officials represented by CBOA are notemployees within the meaning of Section 2(3) of the Act.3.The CBOA is not a labor organization within themeaning of Section 2(5) of the Act.4.The Respondent has not violated Section 8(a)(5) and(1) of the Act. 346DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed19ORDERThe complaint is dismissed in its entirety.19 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec.'102.48 of the Rules, be adopted by theBoard and all' objections to them shall be deemed waived for all pur-poses.